Citation Nr: 0112023	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  97-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 for the 
service-connected residuals of a left knee injury with 
arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus (flat feet).

4.  Entitlement to service connection for a right knee 
disorder, to include arthritis.

5.  Entitlement to service connection pes planus (flat feet).

6.  Entitlement to service connection for an arm and/or 
shoulder disorder claimed as arthritis of the arms.

7.  Entitlement to service connection for the residuals of an 
injury to the right great toe, to included arthritis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1970 
to June 1972 and from September 1990 to May 1991.  For the 
period of time from 1972 to 1990 and subsequent to May 1991, 
the veteran served in the reserves and/or National Guard.  
During this time he had various short periods of active duty 
for training and active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision granted service 
connection for left knee arthritis and assigned a 10 percent 
rating, effective in January 1993.  That rating decision also 
denied service connection for arthritis of the arms and a 
right great toe disorder; and it also denied the veteran's 
attempt to reopen his claims for service connection for a 
right knee disorder and flat feet.  

The Board notes that it has recharacterized the issue of 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected left knee arthritis at issue in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the issue on appeal was identified as a 
claim for an increased disability rating, rather than as a 
disagreement with the original rating award.  However, the RO 
issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals with 
respect to rating his service-connected left knee disorder 
and the reopening of his claims for service connection for 
his right knee and flat feet.

2.  The veteran's service-connected left knee arthritis is 
manifested by extension to 0 degrees, flexion to 120 degrees, 
and complaints of pain and discomfort.  

3.  The RO denied service connection for a bilateral knee 
disorder in June 1994; the veteran was notified of this 
decision in June 1994 but did not file an appeal 

4.  The evidence received since the June 1994 RO rating 
decision includes copies of service department medical 
records, hearing testimony by the veteran, and a November 
1999 medical opinion from a private physician.  

5.  The evidence received since the June 1994 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right knee disorder.  

6.  The RO denied service connection for flat feet in 
February 1996; the veteran was notified of this decision in 
February 1996 but did not file an appeal 

7.  The evidence received since the February 1996 RO rating 
decision includes copies of service department medical 
records, hearing testimony by the veteran, and an April 2000 
medical opinion from a private physician.  

8.  The evidence received since the February 1996 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for flat feet.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2000). 

2.  The June 1994 decision of the RO denying service 
connection for a bilateral knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999).

3.  Evidence received since the June 1994 decision denying 
service connection for a bilateral knee disorder is new and 
material, and the veteran's claim for service connection for 
a right knee disorder reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

4.  The February 1996 decision of the RO denying service 
connection for flat feet is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

5.  Evidence received since the February 1996 RO decision 
denying service connection for flat feet is new and material, 
and the veteran's claim for service connection is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of the 
individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).  This law rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided several VA rating examinations over the pendency of 
the appeal.  The RO collected all identified medical records.  
There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.  In addition, the veteran has been provided 
notice of the law and regulations applicable to rating his 
knee disability.  The Board finds the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service department medical records reveal that the veteran 
had complaints of left knee pain during active duty for 
training in January 1993.  In March and April 1993 service 
department determinations were made that the veteran injured 
his left knee in the line of duty.  These determinations 
refer to "pain, swelling, and instability of left knee."  
However, the actual medical records do not indicate the 
presence of left knee instability.  

In April 1997, a VA examination of the veteran was conducted.  
The veteran reported a history of left knee pain and 
swelling.  Physical examination revealed that the left knee 
was stable.  Range of motion testing of the knees revealed 
flexion to 130 degrees and extension to 0 degrees "on the 
left side which compares to the right side and represents for 
this patient a complete range."  X-ray examination of the 
left knee revealed slight narrowing of the medial and 
patellofemoral compartments.  

In October 1997, another VA examination of the veteran was 
conducted.  He reported having occasional left knee pain.  
Range of motion testing of the knees revealed flexion to 135 
degrees on the left and 128 degrees on the right.  Some 
warmth of the left knee was noted compared to the right, and 
both knees were stable.  Testing revealed elevated uric acid 
indicative of gouty arthritis.  X-ray examination revealed 
"radiographically normal knees."  

In January 2000 the most recent VA examination of the veteran 
was conducted.  The veteran complained of left knee pain with 
intermittent swelling.  He stated that he had onset of pain 
and swelling after walking one block.  Physical examination 
revealed that the knees were in neutral alignment, but that 
he tended to stand with his left knee flexed approximately 20 
degrees to relieve pain.  Testing revealed no instability of 
the left knee.  Range of motion testing revealed flexion to 
120 degrees and extension to 0 degrees.  Range of motion 
testing of the knees "did not show any impingement, but 
testing for this created pain in the knees."   X-ray 
examination revealed some medial compartment narrowing, but 
not the presence of degenerative arthritis.  The diagnosis 
was of recurrent gouty arthritis of both knees.  

There is also a large volume of VA, service department, and 
private medical treatment records in the veteran's claims 
file.  These essentially show that the veteran has been 
treated for various orthopedic disorders, including his 
service-connected left knee arthritis since approximately 
1993.  Much of the treatment for knee pain involved 
prescribed pain medication such as Motrin.  Also VA records 
from early 2000 reveal treatment with kinesitherapy.  

The veteran has presented sworn testimony at three separate 
hearings before RO hearing officers.  Much of his testimony 
was related to the issues of service connection and related 
the nature of his periods of service.  He testified that he 
had left knee pain which was treated with pain medication.  
He also testified that he has left knee instability at times 
and that he has pain with prolonged standing.  The Board 
notes that the medical evidence of record does not support 
the veteran's assertions of left knee instability.  

The service connected left knee arthritis is currently rated 
as 10 percent disabling under diagnostic code 5010 for 
traumatic arthritis.  Diagnostic code 5010 requires that 
traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1995).   Diagnostic 
code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1995).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Limitation of motion of the leg (knee) is rated under 
diagnostic code 5260 for limitation of flexion and diagnostic 
code 5261 for limitation of extension.  When flexion is 
limited to 60 degrees a noncompensable (0%) disability rating 
is warranted.  A 10 percent rating contemplates limitation of 
flexion to 45 degrees, while a 20 percent rating contemplates 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  When extension is limited to 5 
degrees a noncompensable (0%) disability rating is warranted.  
A 10 percent rating contemplates extension limited to 10 
degrees, while a 20 percent rating contemplates extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).

The medical evidence of record reveals that the veteran has 
range of motion of the left knee with extension to 0 degrees 
and flexion to 120 degrees.  He also has complaints of pain 
and discomfort.  This slight limitation of flexion of the 
left knee does not warrant a compensable rating under 
diagnostic code 5260 or 5261.  As such the evidence reveals 
that the veteran warrants a no greater than 10 percent rating 
under diagnostic code 5003, for limitation of motion that is 
not compensable.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the General 
Counsel held that where the medical evidence shows that a 
veteran has arthritis of a joint and where the diagnostic code 
applicable to his/her disability is not based upon limitation 
of motion, a separate rating for limitation of motion under 
diagnostic code 5003 may be assigned, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 (July 1, 1997).  Specifically, the General 
Counsel held that separate ratings for instability of the knee 
under diagnostic code 5257 and for limitation of motion under 
Diagnostic Code 5003 may be assigned, but only if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 (July 1, 1997).  In the present case, there 
is no objective evidence of any left knee instability.  A 
series of VA examinations has revealed that both of the 
veteran's knees are stable.  As such, a separate rating is not 
warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his left knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

The Board has reviewed all of the evidence of record.  The 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected arthritis 
of the left knee.  Moreover, there is no evidence that 
reveals that the veteran's service-connected left knee 
disability has been of such severity to warrant a rating in 
excess of 10 percent at any time since service connection was 
granted effective in 1993.  

II.  New and Material Evidence to Reopen

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim, then the claim to 
reopen fails on that basis and the inquiry ends.

A.  Right Knee

In this case, the RO denied service connection for a 
bilateral knee disorder in a June 1994 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).  We note that denial of 
service connection for a bilateral knee disorder, includes 
denial of service connection for a right knee disorder.  In 
May 1997, the RO granted service connection for left knee 
arthritis, and denied that the veteran had submitted new and 
material evidence to warrant reopening of the claim with 
respect to the right knee.   

The matter under consideration in this case is whether a 
right knee disorder was incurred during the veteran's period 
of active duty in January 1993.  Essentially, the veteran 
asserts that he incurred a right knee disorder during a short 
period of active service in January 1993 at the same time 
that he incurred the left knee disorder for which he is 
currently service-connected.  In order for the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the June 1994 RO decision which is relevant 
to, and probative of, this matter under consideration.

The evidence of record at the time of the June 1994 RO rating 
decision which was relevant to the veteran's claim for 
service connection for a right knee disorder included some 
service medical records and VA medical treatment records.  In 
this case the evidence submitted since the June 1994 RO 
decision that refers to the veteran's claimed right knee 
disorder includes a considerable volume of evidence including 
hearing testimony, VA examination reports, VA and private 
medical treatment records, and medical opinions from a 
private physician.  The Board concludes that this evidence is 
new because it was not before the RO when it denied service 
connection in June 1994.  This evidence is also "material" 
because it bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran 
incurred a right knee disorder during service.  Specifically, 
the hearing testimony and the November 1999 medical opinion 
from the veteran's private physician, Dr. Evans, which 
appears to relate right knee problems to military service, 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.  Moreover, we note 
that new and material evidence can be evidence which provides 
a more complete picture of the circumstances involving a 
claim even if the evidence is unlikely to alter the ultimate 
resolution of the claim.  Hodge v. West, 155 F.3d 1356 
(1998). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the June 1994 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for a right knee 
disorder is reopened.  38 C.F.R. § 3.156 (2000).

B.  Flat Feet

In this case, the RO denied service connection for flat feet 
in a February 1996 rating decision and notified the veteran 
of the decision that same month.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

The matter under consideration in this case is whether the 
veteran's flat feet were incurred during a period of active 
duty or were aggravated by a service-connected disorder.  In 
order for the veteran's claim to be reopened, evidence must 
have been presented, or secured, since the February 1996 RO 
decision which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the February 1996 RO 
rating decision which was relevant to the veteran's claim for 
service connection for flat feet included service medical 
records and VA medical treatment records.  In this case the 
evidence submitted since the February 1996 RO decision that 
refers to the veteran's claimed flat feet includes a 
considerable volume of evidence including hearing testimony, 
VA examination reports, VA and private medical treatment 
records, and medical opinions from a private physician.  The 
Board concludes that this evidence is new because it was not 
before the RO when it denied service connection in February 
1996.  This evidence is also "material" because it bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran incurred flat feet 
during service, or whether his flat feet are aggravated by a 
service-connected disability.  Specifically, the hearing 
testimony and a March 2000 medical opinion from the veteran's 
private physician, Dr. Evans, stating that pes planus was 
"primarily a result of his service connected left knee 
disorder," are so significant that they must be considered 
in order to fairly decide the merits of the claim.  Moreover, 
we note that new and material evidence can be evidence which 
provides a more complete picture of the circumstances 
involving a claim even if the evidence is unlikely to alter 
the ultimate resolution of the claim.  Hodge v. West, 155 
F.3d 1356 (1998). 

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the February 1996 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for flat feet is 
reopened.  38 C.F.R. § 3.156 (2000).


ORDER

A rating in excess of 10 percent for service-connected left 
knee arthritis is denied.  

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
right knee disorder is reopened.

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
flat feet is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a veteran as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the service medical reports already of record 
reveals that there is a large volume of records from the 
veteran's periods of reserve service.  Review of these 
records reveals that service medical records from the 
veteran's period of active duty from 1970 to 91972 and during 
the Gulf war from September 1990 to May 1991 are not of 
record.  While the veteran's claims are generally related to 
service in 1993, these missing service medical records may 
provide evidence related to when the veteran was first 
identified as having flat feet.  As such, the RO should 
request complete copies of the veteran's service medical 
records for these periods.  VA's duty to assist is heightened 
when records are in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992). 

The veteran's claim for an arm and/or shoulder disorder is 
vague at best.  The veteran has alluded to having "arthritis 
of the arms."  Other times the veteran has referred to 
having tendonitis of the shoulders.  The veteran's assertions 
with respect to this claim are vague and the Board has had 
difficulty in piecing together what exact disability the 
veteran is claiming and the basis upon which he believes 
service connection is warranted.  The veteran and his 
representative should be asked to provide amplifying 
information with respect to this claim.  

The nature of the veteran's arthritis is in question.  
Service connection was granted for the arthritis of the 
veteran's left knee because a service department Line of Duty 
investigation referred to "trauma" to the knees after the 
veteran had to work long shifts standing for long periods of 
time on a hard concrete floor.  However, the medical evidence 
of recent VA examinations does not reveal the presence of 
traumatic or degenerative arthritis of the knees.  
Specifically, the recent medical evidence reveals that the 
veteran has gouty arthritis.  The specific diagnosis of the 
veteran's arthritic condition needs to be resolved.  
Therefore, the veteran should be accorded another VA 
Compensation and Pension examination.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
specify the nature of his claim with 
respect to his arms and shoulders.  He 
should state the exact disability which 
he is claiming service connection for, 
and the date(s) during service when the 
alleged disability became manifest.  The 
veteran should be asked to provide any 
evidence which he believes will support 
this claim.  

3.  The RO should make another attempt to 
secure complete copies of the veteran's 
service medical records from the Nation 
Personnel Records Center (NPRC), service 
department, and/or other appropriate 
records depository.  Specifically the RO 
needs to request the veteran's active 
duty service medical records for the 
periods May 1970 to June 1972 and from 
September 1990 top May 1991.  All 
information obtained should be made part 
of the file.  

4.  Following the above, the veteran 
should be accorded the appropriate VA 
examination(s) for his joints (feet, 
knees, arms, and shoulders).  The report 
of examination should include a detailed 
account of all manifestations of joint 
pain and arthritis found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, x-rays of both of 
the veteran's knees and both feet should 
be taken.  Also, the appropriate test for 
gouty arthritis should be conducted.  The 
examining physician is requested to 
clarify the diagnosis of the veteran's 
arthritis if possible.  Specifically, does 
the veteran have degenerative arthritis of 
the knees and right great toe, or is it 
gouty arthritis?  If the veteran has gouty 
arthritis, is it as likely as not that it 
was first manifest during a period of 
active service for a few weeks in January 
1993, or that it was present before this?  
What is the diagnosis of the disability 
manifested by the veteran's shoulder joint 
pain?  Are the veteran's flat feet 
aggravated by his service-connected left 
knee arthritis?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

6. Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 



